Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Election/Restrictions and Claim Status
2.	Applicant's election with traverse of Invention I, Claims 1-7 in the reply filed on 04/06/22 is acknowledged.  The traversal is on the ground(s) that 1) the inventions do not have separate utility and 2) the combination requires the details of the subcombination.  This is not found persuasive for the reasons detailed below. The requirement is still deemed proper and is therefore made FINAL.
3.	Regarding the separate utility of the apparatus claims, claim 1 requires only “a nuclear fuel” and “a gamma radiation source” while claim 15 is directed to a gamma radiation source alone. Applicant argues that “medical radioisotopes are made by bombarding a suitable material with neutrons, not with gamma radiation.” This statement is categorically false. One need only consult the CPC to see that G21G, which is the area reserved for classifying inventions involving production of radioisotopes includes a subgroup titled “by electromagnetic irradiation, e.g. with gamma or X-rays.” Clearly, it is possible to use the devices of claims 1 and 15 for purposes other than the method of claim 8. Additionally, it also clear that the apparatus of claim 15 (the gamma source alone) can be used for any process requiring irradiation with gamma radiation. This includes nuclear transmutation but also could include medical imaging,1 object sterilization, and materials processing.2
4.	Regarding the recitation of the details of the subcombination (claim 5) in the combination (claim 1), Applicant’s arguments are unpersuasive. Claim 15 requires a gamma source “preconfigured for producing” gamma radiation at a variety of frequencies. Claim 1 requires a gamma source “producing gamma radiation” at a variety of frequencies, two of which ARE NOT LISTED in claim 15 {mu/(2pi)3/2 and md/(2pi)3/2}. Accordingly, it is clear that the combination does not require the same gamma source as is recited in the subcombination. As shown above, a gamma source can be used for a myriad of purposes other than for irradiating a nuclear fuel. 
5.	Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/06/22.
6.	Accordingly, claims 1-15 are pending with claims 8-15 withdrawn. Claims 1-7 are examined herein. 

Present Invention
7.	The claimed invention is a “resonant nuclear fusion system for resonantly-catalyzing the release of nuclear fusion energy” (preamble of claim 1). Accordingly, the asserted utility of the present invention is releasing energy by achieving nuclear fusion reactions. 
8.	The disclosure sets forth a purported theory explaining the alleged nuclear fusion reactions, the theory alleging “that protons and neutrons which form the vast preponderance of matter in the universe, are Yang-Mills magnetic monopoles. Conversely, magnetic monopoles, long pursued since the time of Maxwell, have always been hiding in plain sight, in Yang-Mills incarnation, as baryons, and especially, as protons and neutrons.” The purported operation also relies on the “thesis that protons and neutrons are resonant cavities which emit and absorb energies that directly manifest their current quark masses” (spec. pp. 2-10 sets forth the alleged theory of operation). 
9.	The examiner can find no indication that the purported theoretical nuclear fusion mechanism set forth in this application has been accepted by the mainstream scientific community. Moreover, there is no objective evidence in this disclosure or in the scientific literature that the alleged nuclear fusion reactions theorized in the present disclosure actually occur. That is, no evidence exists that the claimed device has been constructed, operated, and tested to establish that it is, in fact, capable of achieving nuclear fusion reactions. 

Background I: Nuclear Fusion Basics
10.	Definition of nuclear fusion: Nuclear fusion is defined as a process in which two or more atomic nuclei combine to form different atomic nuclei.3 The simplest atomic nucleus is hydrogen, which contains a single proton. The classic example of nuclear fusion at its most fundamental level is the combination of two hydrogen nuclei to form helium.4 

    PNG
    media_image1.png
    233
    687
    media_image1.png
    Greyscale

11.	Comparison of nuclear fusion and nuclear fission: Nuclear fusion is fundamentally different from nuclear fission, in which a single atomic nucleus splits into fragments. The fundamental difference arises because nuclear fusion involves a reaction between two atomic nuclei whereas nuclear fission involves a reaction of a single atomic nuclei.5 This fundamental difference is the reason why a substantial portion of electrical energy worldwide is generated in nuclear fission reactors6 whereas there are currently no known nuclear fusion reactors capable of generating energy.7
12.	Enormous barrier to nuclear fusion: As explained above, nuclear fusion requires a reaction between two atomic nuclei. An atomic nucleus, by definition must contain at least one proton, which carries a positive charge. According to Coulomb’s Law, like electrostatic charges repel one another and the repulsive force grows exponentially as the distance between two like charges decreases. Because nuclear fusion requires at least two positively-charged protons to assume a distance of near zero, the repulsive force working against the process of nuclear fusion is enormous. Therefore, to achieve nuclear fusion, sufficient energy must be input into the fusion reactor to overcome the repulsive force.8 
13.	Coulombic repulsion gives rise to the Lawson criterion.9 Stated at its most broad level, successful nuclear fusion requires significant energy, i.e., temperatures on the order of hundreds of millions of degrees.10 This is why the sun and stars can sustain nuclear fusion and produce energy while few man-made nuclear fusion reactors can achieve even a few fusion reactions and none can produce an energy output.11

    PNG
    media_image2.png
    652
    688
    media_image2.png
    Greyscale

14.	Thermonuclear fusion vs. cold fusion: Thermonuclear fusion systems produce (or attempt to produce) temperatures on the order of those required to initiate fusion.12 In other words, a thermonuclear fusion reactor attempts to provide sufficient energy input to its reactant atomic nuclei to overcome Coulombic repulsion. There are a number of ways to do this. For example, Inertial Confinement Fusion (ICF) uses short, powerful laser pulses to heat and compress fusion fuel to an extremely hot and dense state having sufficient energy to initiate nuclear fusion reactions,13 while a tokamak uses magnetic fields to achieve similar conditions.14  
15.	Cold fusion, also known as low-energy nuclear reactions (LENR), attempts to achieve nuclear fusion at temperatures less than those known to provide sufficient energy to achieve fusion reactions. Like thermonuclear fusion, there are various theorized LENR strategies. Because the present invention makes no attempt to achieve conditions that satisfy the Lawson criterion, it is cold fusion. The examiner can find no scientific literature indicating that subjecting a nuclear fuel to gamma radiation (the mechanism by which the present invention allegedly operates) has been tested and found to achieve nuclear fusion. In fact, a multi-year a multi-year, multi-disciplinary, comprehensive study of several LENR schemes “found no evidence of anomalous effects claimed by proponents of cold fusion that cannot be otherwise explained prosaically.”15

Analysis - 35 U.S.C. 101, Utility Requirement 
16.	As set forth in MPEP 2107 (MPEP 2107.02(IV)), examination requires a review of the claims and the supporting written description to determine if the application has asserted for the claimed invention any specific and substantial utility that is credible. If no assertion of specific and substantial utility for the claimed invention made by the applicant is credible, and the claimed invention does not have a readily apparent well-established utility, reject the claim(s) under 35 U.S.C. 101  on the grounds that the invention as claimed lacks utility.  A prima facie showing of no specific and substantial credible utility must establish that it is more likely than not that a person skilled in the art would not consider credible any specific and substantial utility asserted by the applicant for the claimed invention. The prima facie showing must contain the following elements: (i) an explanation that clearly sets forth the reasoning used in concluding that the asserted specific and substantial utility is not credible; (ii) support for factual findings relied upon in reaching this conclusion; and (iii) an evaluation of all relevant evidence of record, including utilities taught in the closest prior art.
17.	The asserted utility of the present invention is for resonantly-catalyzing the release of nuclear fusion energy” (preamble of claim 1), and the specification states that the disclosed invention is a “method to produce energy,” while the claims include recitations of energy release by nuclear fusion  (claims 3, 4, 5, and 6: “together with nuclear fusion energy”)).
18.	A skilled artisan would view this asserted utility as incredible based on the following considerations 1) the disclosed invention is a type of LENR;  2) Applicant’s proposed theory of operation contravenes conventional scientific theory 3) there is no objective evidence of operability. These three factors are discussed in depth below. 
19.	1) The present invention is LENR.  The present invention falls into the realm of cold fusion (LENR), which is defined above as attempted nuclear fusion at temperatures less than those known to provide sufficient energy to achieve fusion reactions. There is no basis in the scientific literature to establish that subjecting nuclear fuel to gamma radiation achieves nuclear fusion.  Therefore, a skilled artisan would doubt the credibility of the asserted utility of the present invention, because it purportedly operates at conditions incapable of achieving nuclear fusion.
20.	2) The proposed theory of operation of the present invention contravenes conventional scientific wisdom. The present specification attempts to explain the purported operation of the invention by proposing a new theory (spec. pp. 2-10). There is no indication that the proposed theory has been accepted by the scientific community. Moreover, it is important to note that scientific theories are developed through a process of observation, prediction, testing, and analysis.16 Proposing a theory to explain incredible scientific findings proceeds contrary to what would be viewed as rigorous and believable science by the mainstream scientific community. The theory does not appear to have been tested in any manner; it is purely hypothetical in nature. Although the absence of a theorized mechanism for a new invention would not necessarily be viewed as a reason to question the invention’s credibility, proffering an unsupported, far-fetched theory would raise a red flag in the mind of a skilled artisan. In the words of the Nobel Prize winning American physicist, Richard Feynman, speaking about the process of scientific discovery, “The first principle is that you must not fool yourself—and you are the easiest person to fool.”17 Feynman further notes, “When you have put a lot of ideas together to make an elaborate theory, you want to make sure, when explaining what it fits, that those things it fits are not just the things that gave you the idea for the theory; but that the finished theory makes something else come out right, in addition.”18 Consequently, one of ordinary skill in the art would have cause to view the utility of the present invention as incredible. 
21.	3) The present invention has not been operated and tested. According to MPEP 2107.02(VII), there is no predetermined amount or character of evidence that must be provided by an applicant to support an asserted utility, therapeutic or otherwise. Rather, the character and amount of evidence needed to support an asserted utility will vary depending on what is claimed (Ex parte Ferguson, 117 USPQ 229 (Bd. App. 1957)), and whether the asserted utility appears to contravene established scientific principles and beliefs. Evidence will be sufficient if, considered as a whole, it leads a person of ordinary skill in the art to conclude that the asserted utility is more likely than not true. As has been established above in the previous lines of inquiry, the present invention is directed to achieving nuclear fusion, and the asserted utility of the present invention does not agree with the prevailing view of the mainstream scientific community. Consequently, the evidence that must be provided to establish a credible utility for the present invention must be sufficiently strong to overcome the weight of the mountain of experimental evidence that underpins the conclusion of the scientific community. On the issue of believable scientific results, “[a]nomalous observations may indeed point to new phenomena, but simple explanations are usually most probable…Science is a communal activity whose practitioners build upon each others’ work. To exploit the literature, we must understand its limitations, which is possible only if the authors of publications understand the uncertainties in their measurements and conclusions, and make us, the readers understand them in the same way.”19 The disclosure is devoid of experimental results that would lead a skilled artisan to conclude that nuclear fusion occurs. Without any objective results, a skilled artisan would doubt that the present invention is capable of achieving nuclear fusion. 
22.	Based on the forgoing analysis, the examiner concludes that it is more likely than not that a person skilled in the art would not consider credible the utility asserted by the applicant for the claimed invention. The examiner’s analysis includes: (i) an explanation that clearly sets forth the reasoning used in concluding that the asserted specific and substantial utility is not credible; (ii) support for factual findings relied upon in reaching this conclusion; and (iii) an evaluation of all relevant evidence of record.
23.	Cases involving utility rejections of LENR inventions include: In re Swartz, 232 F.3d 862, 56 USPQ2d 1703 (Fed. Cir. 2000) and In re Dash, No. 04-1145, 118 Fed. Appx. 488 (Fed. Cir. Dec. 10, 2004), cert, denied, 126 S. Ct. 346 (2005).

Specification
24.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

25.	The specification is objected to under 35 U.S.C. 112(a) as failing to provide an adequate written description of the claimed invention. The scientific literature and the present disclosure do not establish that the present invention—a “resonant nuclear fusion system for resonantly-catalyzing the release of nuclear fusion energy” (preamble of claim 1)—is capable of achieving nuclear fusion. The present disclosure does not demonstrate possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). The claimed system is illustrated only notionally (see Fig. 13), and the specification does not provide any objective, experimental evidence for the claims reciting nuclear fusion energy release (claims 3-6 “together with nuclear fusion energy”). 
26.	Moreover, the specification is objected to under 35 U.S.C. 112(a) as failing to provide an enabling disclosure. An undue amount of experimentation would be required to achieve nuclear fusion with the presently disclosed methodology. The specification is devoid of useful information that would allow a skilled artisan to follow the methodology set forth and achieve the purported result of the invention (see Analysis section, paras. 17-18). Based on the evidence regarding the below factors (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), the specification at the time the application was filed, would not have taught one skilled in the art how to make the full scope of the claimed invention without undue experimentation.
The breadth of the claims: Applicant’s claims are directed to achieving nuclear fusion using a system that comprises simply nuclear fuel and a gamma source (see claim 1). Moreover, the disclosure does not describe the exact structure of the system; it is illustrated only notionally. Moreover, the claims do not recite any particular structure that is necessary for practicing the invention and obtaining the desired results. MPEP 2164.08. 
The nature of the invention: The invention is a type of LENR, which lies outside the realm of working science (see analysis above). MPEP. 2164.05(a).
The state of the prior art: The effects claimed by Applicant have not been verified in the scientific literature, and are, in fact, incompatible with it (see analysis above). MPEP 2164.05(a). 
The level of skill in the art: A skilled artisan in the field of nuclear reactions is one who would be capable of delving into the scientific literature in the topic and ascertaining how it could be applied to the present invention. A skilled artisan, most likely someone with education in the physical sciences or considerable practical experience in the field of nuclear physics, would be unable to use the scientific literature to practice the claimed invention because the purported operation of the invention contravenes accepted scientific principles. In other words, even an extraordinary amount of skill would be insufficient to practice the present invention. Even if one was able to assemble anyone who has ever demonstrated any aptitude for nuclear physics together to practice the claimed invention, the attempt most likely would be unsuccessful. MPEP 2164.05(b).
The level of predictability in the art: There is no predictability in the art pertaining to this invention because the scientific literature does not include any examples of conducting nuclear fusion with a nuclear fuel and a gamma radiation source. In fact, even the purported theory of operation set forth for the present invention has not been accepted by the scientific community. MPEP 2164.03. 
The amount of direction provided by the inventor: The theoretical evidence provided in the instant specification is insufficient to provide a basis by which a skilled artisan could make and use the claimed invention to produce the desired result (see analysis above). Because the knowledge in the art indicates practicing the present invention would be unsuccessful and there is no predictability in the art of low energy nuclear reactions, the specification must fill in the gaps that exist in the scientific literature. In fact, the disclosure does not even illustrate a particular apparatus for achieving nuclear fusion. MPEP 2164.03.
The existence of working examples: The specification does not disclose a working example of the claimed invention. The disclosure does not even suggest that a device has been constructed, much less tested and found to achieve any results. MPEP 2164.02.
The quantity of experimentation needed: A skilled artisan, or a group of skilled artisans, would be unable to practice the claimed invention without undue experimentation needed. The amount of experimentation necessary to practice the present invention is infinite, because neither the specification nor the existing body of scientific discovery provide sufficient guidance to achieve a low energy nuclear fusion reaction. MPEP 2164.06.

	
Claim Rejections - 35 USC § 101 and 35 USC § 112(a)
27.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

28.	Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
29.	It is more likely than not that a person skilled in the art would not consider credible the utility asserted by the applicant for the claimed invention. This conclusion is based on the examiner’s analysis set forth above. 
30.	Claims 1-7 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Claim Rejections - 35 USC § 112
31.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

32.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
33.	Regarding claim 1, the recitation “a high-frequency gamma radiation source producing gamma radiation proximate at least one of…” is indefinite because it employs relative functional terminology that does not adequately define the metes and bounds of the structure encompassed by the term. What is meant by “high-frequency” and “proximate”? One of ordinary skill in the art would be unable to identify a gamma source that meets the functional claim limitations based on the relative terminology employed. The “high-frequency” and “proximate” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
34.	Claims 3-7 are indefinite because it is unclear what additional structural limitations the recitations are imparting to the gamma source recited in claim 1, especially in view of the indefiniteness of claim 1. For example, does claim 3 require a gamma source producing only the frequencies recited? How could one select a gamma source that meets both the limitations of claim 1 and claim 3, given that one of the frequencies recited in claim 3 is not recited in claim 1? 
35.	Any claim not specifically addressed above is rejected under 35 U.S.C. §112 because it depends on a rejected claim.


Claim Rejections - 35 USC § 103
36.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
37.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
38.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

39.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
40.	Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loan et al., US 2008/0123793 in view of Letts et al., US 2004/0173462.
41.	Regarding claim 1, Loan discloses a resonant nuclear fusion system for resonantly-catalyzing the release of nuclear fusion energy, comprising: a nuclear fuel; and a high-frequency gamma radiation source producing gamma radiation, said gamma radiation source configured in relation to said nuclear fuel so as to subject said nuclear fuel to said gamma radiation ([0031-4; claims 1, 18, 19). Loan is silent as to the frequency of the gamma radiation provided by the source. Letts, however, suggests selecting electromagnetic radiation for a nuclear fusion device “resonant with one of the energy levels allowed by quantum mechanics” ([0043]). Accordingly, one of ordinary skill in the art would have been motivated to optimize the gamma radiation produced by the source as suggested by Letts to select resonant frequencies dictated by the quarks of the fuel matter, because these would be “energy levels allowed by quantum mechanics.” 
42.	Claims 2-7, further limit the identity of the nuclear fuel. Loan further discloses selecting nuclear fuel comprising 1H, 2H, and 3He as recited in these claims ([003]). The additional recitations regarding the gamma radiation frequencies are addressed in the rejection above. The recitations describing the desired effect purportedly obtained by operating the claimed system (e.g., “wherein: 2H deuterons together with nuclear fusion are produced from…” in claim 2) have not been afforded patentable weight because they are directed to the manner in which the system is intended to be employed and not to an additional structural limitation. MPEP 2114(II). 

Conclusion

43.	The Notice of Reference Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to applicant's disclosure.
44.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
45.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
46.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
47.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.britannica.com/science/gamma-ray
        2 https://www.intechopen.com/chapters/66573
        3 https://en.wikipedia.org/wiki/Nuclear_fusion
        4 http://hyperphysics.phy-astr.gsu.edu/hbase/NucEne/fusion.html
        5 https://en.wikipedia.org/wiki/Nuclear_fission
        6 https://en.wikipedia.org/wiki/List_of_nuclear_power_stations
        7 https://en.wikipedia.org/wiki/Timeline_of_nuclear_fusion; 
        8 https://openstax.org/books/physics/pages/22-4-nuclear-fission-and-fusion; http://butane.chem.uiuc.edu/pshapley/GenChem1/L7/1.html
        9 https://en.wikipedia.org/wiki/Lawson_criterion
        10 http://www.scienceworldreport.com/articles/5763/20130323/lawson-criteria-make-fusion-power-viable-iter.htm
        11 https://www.world-nuclear.org/information-library/current-and-future-generation/nuclear-fusion-power.aspx
        12 https://en.wikipedia.org/wiki/Thermonuclear_fusion
        13 https://en.wikipedia.org/wiki/Inertial_confinement_fusion
        14 https://en.wikipedia.org/wiki/Tokamak
        15 Berlinguette, C., et al. "Revisiting the cold case of cold fusion." Nature. Vol. 570 (2019), pp. 45-51.
        16 https://en.wikipedia.org/wiki/Scientific_method
        17 https://calteches.library.caltech.edu/51/2/CargoCult.htm
        18 https://calteches.library.caltech.edu/51/2/CargoCult.htm
        19 Lindstrom, R.M. "Believable statements of uncertainty and believable science." J. Radioanal. Nucl. Chem. Vol. 311 (2017), pp.
        1019-1022.